 



Exhibit 10.40
KB HOME
AMENDED AND RESTATED 1999 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     This Stock Option Agreement (this “Agreement”) is made on October 4, 2007
(the “Grant Date”) between KB Home, a Delaware corporation (the “Company”), and
Jeffrey T. Mezger (“Optionee”). Capitalized terms used in this Agreement and not
defined herein have the respective meanings given them in the KB Home Amended
and Restated 1999 Incentive Plan (the “Plan”).
A G R E E M E N T
     1. Grant. Subject to the terms of the Plan and this Agreement, the Company
hereby grants to Optionee an option (“Option”) to purchase from the Company an
aggregate of 137,500 shares of common stock, $1.00 par value per share, of the
Company (“Common Stock”) at the purchase price of $28.10 per share. The Option
is intended to be a Non-Qualified Stock Option. The Option may be exercised, and
the shares of Common Stock subject to the Option (the “Option Shares”) may be
purchased, only as provided under this Agreement. A copy of the prospectus
describing the Plan is included herewith, and available upon request, and is
made a part hereof.
     2. Option Vesting and Exercise. The Option may be exercised in accordance
with the following vesting schedule if Optionee is employed by the Company or
its Subsidiaries on the respective dates indicated below:

          On or After       Shares Subject to Purchase October 4, 2008       33
1/3% of Option October 4, 2009   an additional   33 1/3% of Option October 4,
2010   an additional   33 1/3% of Option

     To exercise any portion of the Option that has vested, the Company must
receive both written notice of exercise specifying the number of Option Shares
to be purchased and payment for the full purchase price of such Option Shares
plus the corresponding amount of any taxes the Company is required to withhold
in connection with such exercise. The purchase price for such Option Shares and
any corresponding tax withholding amounts may be paid in, or in any combination
of, cash, cash equivalents or shares of Common Stock that are not subject to any
pledge, other security interest or other applicable restriction under the Plan.
Such Option Shares will be issued, in whole shares only, by or on behalf of the
Company as soon as practicable upon the Company’s or its agent’s receipt of the
full purchase price for such Option Shares and all corresponding tax withholding
amounts.
     Except as provided in Section 3 below and subject to Section 4 below,
Optionee will immediately forfeit all rights, title and interests in and to any
portion of the Option that has not vested on the date Optionee’s employment with
the Company and its Subsidiaries is terminated.

1



--------------------------------------------------------------------------------



 



     3. Accelerated Option Vesting. Notwithstanding Section 2 above, the entire
Option granted hereunder will vest and become immediately exercisable upon (i) a
Change in Control or an Involuntary Termination in connection with the Change in
Control (including if such Involuntary Termination occurs within the period
beginning three months before and ending 15 months after a Change in Control)
(as such terms are defined in the February 28, 2007 employment agreement by and
between the Company and Optionee (the “Employment Agreement”)), (ii) a Change of
Ownership of the Company only if the successor entity does not assume the Option
or substitute an equivalent right for the Option, or (iii) upon Optionee’s
Retirement. “Retirement” means severance from employment with the Company or its
Subsidiaries for any reason other than a leave of absence, termination for
cause, death or disability, at such time as the sum of Optionee’s age and years
of service with the Company or its Subsidiaries equals at least 65 or more,
provided that Optionee is then at least 55 years of age. The Company will have
the sole right to determine whether Optionee’s severance from employment
constitutes a Retirement. In addition, the vesting of this Option will
accelerate on Optionee’s termination as if Optionee had continued employment for
an additional (x) 24 months after the termination date if there is an
Involuntary Termination and Optionee is entitled to receive the payments in
Section 6(a) of his Employment Agreement and (y) 12 months after the termination
date if such termination is due to Optionee’s death or Disability (as defined in
the Employment Agreement).
     4. Option Termination. The Option will cease to be exercisable and will
expire and terminate to the extent not exercised upon the earlier of (i) the
close of business on the tenth anniversary of the Grant Date and (ii) the dates
set forth below in this Section 4.
     (a) Employment Termination Other Than For Cause or Retirement. If
Optionee’s employment with the Company or its Subsidiaries is terminated for any
reason other than for cause, death or Retirement (in each case, as determined by
the Company), the date that is 90 calendar days after the date of such
termination; provided that if the termination is an Involuntary Termination and
Optionee is entitled to receive the payments in Section 6(a) of his Employment
Agreement, then the date that is 36 months after the date of such termination.
     (b) Employment Termination For Cause. If Optionee’s employment with the
Company or its Subsidiaries is terminated for cause (as determined by the
Company), the date that is five calendar days after the date of such
termination.
     (c) Death. In the event of Optionee’s death (i) while Optionee is employed
by the Company or its Subsidiaries, (ii) within 90 days of the date Optionee’s
employment with the Company or its Subsidiaries is terminated for any reason
other than for cause or Retirement (in each case, as determined by the Company)
or (iii) in the event of Optionee’s Retirement (as determined by the Company)
prior to the date set forth in clause (i) of the first sentence of this
Section 4, the first anniversary of the date of death (unless Optionee would
have longer to exercise this Option pursuant to the proviso to Section 4(a)
above).

2



--------------------------------------------------------------------------------



 



     5. No Stockholder Rights. Optionee, and any Permitted Transferee (as
defined in Section 11 hereof), will not be deemed to be a holder of or possess
any stockholder rights with respect to any Option Shares prior to the issuance
of such Option Shares upon exercise of the Option as provided in this Agreement.
     6. Additional Restrictions. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales or other transfers of any Option Shares, including
(a) restrictions under an insider trading policy, (b) stock ownership
requirements, (c) restrictions designed to delay and/or coordinate the timing
and manner of sales of Options Shares following a public offering of the
Company’s Common Stock and (d) the required use of a specified brokerage firm
for such resales or other transfers.
     7. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other event described in Section 13(a) of
the Plan, such adjustment will be made to the number, type and purchase price of
the Option Shares, and to the terms and conditions hereof, as and to the extent
the Committee determines to be appropriate (in its sole discretion).
     8. California Law. This Agreement will be construed, administered and
enforced in accordance with the laws of the State of California. This Agreement
and the Option will be subject to rescission by the Company if an executed
original of this Agreement is not received by the Company within 90 days of its
transmittal to Optionee.
     9. Conformity to Securities Laws. Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended (the “Securities Act”), and
the Securities Exchange Act of 1934, as amended, and any and all regulations and
rules promulgated in each case thereunder by the Securities and Exchange
Commission. Notwithstanding anything herein to the contrary, the Plan will be
administered, and the Option Shares will be issued, in such a manner as to
conform to the requirements and limitations of such laws, rules and regulations.
To the extent permitted by applicable law, the Plan and this Agreement will be
deemed amended to the extent necessary to conform to such laws, rules and
regulations. Without limiting the generality of the foregoing, Optionee agrees
that prior to any sale of Option Shares, Optionee will notify the Company in
order to enable it to take any steps required by the Securities Act in
connection with such sale and further agrees that he or she will not complete
any such sale until he or she has been advised by the Company that such steps
have been taken.
     10. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior and contemporaneous oral and written
agreements and understandings relating to such subject matter. OPTIONEE
ACKNOWLEDGES AND AGREES TO BE BOUND TO, AND THAT THE OPTION IS GRANTED SUBJECT
TO, ALL OF THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING ANY TERMS, RULES OR
DETERMINATIONS MADE BY THE COMMITTEE PURSUANT TO ITS ADMINISTRATIVE AUTHORITY
UNDER THE PLAN, AND THAT IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND
THE PLAN, THE PLAN WILL PREVAIL.

3



--------------------------------------------------------------------------------



 



     11. Non-Transferability. The Option may not be transferred (in whole or in
part) except by will or the laws of descent and distribution and except by gift
or a domestic relations order to members of Optionee’s family or to trusts or
other entities whose beneficiaries or beneficial owners are Optionee or members
of Optionee’s family (each, a “Permitted Transferee”). During Optionee’s
lifetime, unless the Option is transferred to a Permitted Transferee in
accordance with this Section 11, only Optionee may exercise the Option as
provided in this Agreement. Subject to such conditions and procedures as the
Company may require, a Permitted Transferee may exercise the Option during
Optionee’s lifetime.
     12. No Obligation. Neither the execution and delivery hereof nor the
granting of the Option will constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of Optionee for any period or
in any capacity.
     13. Notice. Any notice given hereunder to the Company will be addressed to
the Company, attention Senior Vice President, Human Resources, and any notice
given hereunder to Optionee will be addressed to Optionee at his or her address
as shown on the records of the Company.
     14. Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, the Plan and this Agreement will be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including, without limitation, any such regulations
or other guidance that may be issued after the date hereof). The Committee may,
in its discretion, adopt such amendments to the Plan or this Agreement or adopt
such other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Committee
determines are necessary or appropriate to comply with the requirements of
Section 409A of the Code.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and
Optionee have executed this Agreement as of the day and year first above
written.

            KB HOME

      By:           Name:           Title:        
 
    OPTIONEE:

            Jeffrey T. Mezger           

5